UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Exact Name of Registrant as specified in its charter State or other Jurisdiction of Incorporation IRS Employer Identification Number 1-12609 PG&E Corporation California 94-3234914 1-2348 Pacific Gas and Electric Company California 94-0742640 Pacific Gas and Electric Company 77 Beale Street P.O. Box 770000 San Francisco, California 94177 PG&E Corporation One Market, Spear Tower Suite 2400 San Francisco, California 94105 Address of principal executive offices, including zip code Pacific Gas and Electric Company (415) 973-7000 PG&E Corporation (415) 267-7000 Registrant’s telephone number, including area code Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). * [] Yes[] No * The registrant has not yet been phased into the interactive data requirements Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. PG&E Corporation: [X] Large accelerated filer [] Accelerated Filer [] Non-accelerated filer [] Smaller reporting company Pacific Gas and Electric Company: [] Large accelerated filer [] Accelerated Filer [X] Non-accelerated filer [] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). PG&E Corporation: [] Yes [X] No Pacific Gas and Electric Company: [] Yes [X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock Outstanding as of May 1, 2009: PG&E Corporation 368,363,541 Pacific Gas and Electric Company 264,374,809 PG&E CORPORATION AND PACIFIC GAS AND ELECTRIC COMPANY, FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E Corporation Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Pacific Gas and Electric Company Condensed Consolidated Statements of Income 7 Condensed Consolidated Balance Sheets 8 Condensed Consolidated Statements of Cash Flows 10 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: Organization and Basis of Presentation 11 NOTE 2: New and Significant Accounting Policies 11 NOTE 3: Regulatory Assets, Liabilities, and Balancing Accounts 15 NOTE 4: Debt 18 NOTE 5: Equity 18 NOTE 6: Earnings Per Common Share 19 NOTE 7: Derivatives and Hedging Activities 20 NOTE 8: Fair Value Measurements 24 NOTE 9: Related Party Agreements and Transactions 26 NOTE 10: Resolution of Remaining Chapter 11 Disputed Claims 26 NOTE 11: Commitments and Contingencies 27 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview 33 Forward-Looking Statements 35 Results of Operations 36 Liquidity and Financial Resources 42 Contractual Commitments 46 Capital Expenditures 46 Off-Balance Sheet Arrangements 47 Contingencies 47 Regulatory Matters 47 Risk Management Activities 47 Critical Accounting Policies 49 New Accounting Policies 50 Accounting Pronouncements Issued But Not Yet Adopted 51 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 52 ITEM 4. CONTROLS AND PROCEDURES 52 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 53 ITEM 1A. RISK FACTORS 53 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 53 ITEM 5. OTHER INFORMATION 54 ITEM 6. EXHIBITS 55 PART I.FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (in millions, except per share amounts) 2009 2008 Operating Revenues Electric $ 2,426 $ 2,514 Natural gas 1,005 1,219 Total operating revenues 3,431 3,733 Operating Expenses Cost of electricity 883 1,027 Cost of natural gas 557 775 Operating and maintenance 1,059 1,036 Depreciation, amortization, and decommissioning 419 402 Total operating expenses 2,918 3,240 Operating Income 513 493 Interest income 9 26 Interest expense (181 ) (187 ) Other income, net 18 5 Income Before Income Taxes 359 337 Income tax provision 115 110 Net Income 244 227 Preferred dividend requirement of subsidiary 3 3 Income Available for Common Shareholders $ 241 $ 224 Weighted Average Common Shares Outstanding, Basic 364 355 Weighted Average Common Shares Outstanding, Diluted 366 356 Net Earnings Per Common Share, Basic $ 0.65 $ 0.62 Net Earnings Per Common Share, Diluted $ 0.65 $ 0.62 Dividends Declared Per Common Share $ 0.42 $ 0.39 See accompanying Notes to the Condensed Consolidated Financial Statements. 3 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions) March 31, 2009 December 31, 2008 ASSETS Current Assets Cash and cash equivalents $ 271 $ 219 Restricted cash 1,284 1,290 Accounts receivable: Customers (net of allowance for doubtful accounts of $87 million in 2009 and $76 million in 2008) 1,490 1,751 Accrued unbilled revenue 645 685 Regulatory balancing accounts 1,372 1,197 Inventories: Gas stored underground and fuel oil 62 232 Materials and supplies 195 191 Income taxes receivable 45 120 Prepaid expenses and other 833 718 Total current assets 6,197 6,403 Property, Plant, and Equipment Electric 28,730 27,638 Gas 10,241 10,155 Construction work in progress 1,644 2,023 Other 17 17 Total property, plant, and equipment 40,632 39,833 Accumulated depreciation (13,709 ) (13,572 ) Net property, plant, and equipment 26,923 26,261 Other Noncurrent Assets Regulatory assets 6,087 5,996 Nuclear decommissioning funds 1,634 1,718 Other 494 482 Total other noncurrent assets 8,215 8,196 TOTAL ASSETS $ 41,335 $ 40,860 See accompanying Notes to the Condensed Consolidated Financial Statements. 4 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions, except share amounts) March 31, 2009 December 31, 2008 LIABILITIES AND EQUITY Current Liabilities Short-term borrowings $ 385 $ 287 Long-term debt, classified as current - 600 Energy recovery bonds, classified as current 374 370 Accounts payable: Trade creditors 839 1,096 Disputed claims and customer refunds 1,552 1,580 Regulatory balancing accounts 727 730 Other 408 343 Interest payable 778 802 Income taxes payable 134 - Deferred income taxes 389 251 Other 1,364 1,567 Total current liabilities 6,950 7,626 Noncurrent Liabilities Long-term debt 10,185 9,321 Energy recovery bonds 1,120 1,213 Regulatory liabilities 3,770 3,657 Pension and other postretirement benefits 2,133 2,088 Asset retirement obligations 1,530 1,684 Income taxes payable 36 35 Deferred income taxes 3,496 3,397 Deferred tax credits 92 94 Other 2,161 2,116 Total noncurrent liabilities 24,523 23,605 Commitments and Contingencies Shareholders’ Equity Preferred stock, no par value, authorized 80,000,000 shares, $100 par value, authorized 5,000,000 shares, none issued - - Common stock, no par value, authorized 800,000,000 shares, issued 366,336,769 common and 683,656 restricted shares in 2009 and issued 361,059,116 common and 1,287,569 restricted shares in 2008 6,123 5,984 Reinvested earnings 3,701 3,614 Accumulated other comprehensive loss (214 ) (221 ) Total shareholders’ equity 9,610 9,377 Noncontrolling Interest – Preferred Stock of Subsidiary 252 252 Total equity 9,862 9,629 TOTAL LIABILITIES AND EQUITY $ 41,335 $ 40,860 See accompanying Notes to the Condensed Consolidated Financial Statements. 5 PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (in millions) 2009 2008 Cash Flows from Operating Activities Net income $ 244 $ 227 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning 463 437 Allowance for equity funds used during construction (25 ) (20 ) Deferred income taxes and tax credits, net 235 167 Other changes in noncurrent assets and liabilities (51 ) 111 Effect of changes in operating assets and liabilities: Accounts receivable 301 89 Inventories 166 107 Accounts payable (116 ) 144 Income taxes receivable/payable 209 (37 ) Regulatory balancing accounts, net (180 ) (356 ) Other current assets 32 103 Other current liabilities (390 ) 68 Other 2 (2 ) Net cash provided by operating activities 890 1,038 Cash Flows from Investing Activities Capital expenditures (1,079 ) (853 ) Proceeds from sale of assets 2 6 Decrease in restricted cash 11 2 Proceeds from nuclear decommissioning trust sales 387 164 Purchases of nuclear decommissioning trust investments (412 ) (117 ) Other 5 - Net cash used in investing activities (1,086 ) (798 ) Cash Flows from Financing Activities Net repayments under revolving credit facility - (250 ) Net issuance (repayments) of commercial paper, net of discount of $2 million in 2009 and $1 million in 2008 96 (198 ) Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $16 million in 2009 and $2 million in 2008 884 598 Long-term debt matured or repurchased (600 ) (300 ) Energy recovery bonds matured (89 ) (83 ) Common stock issued 96 39 Common stock dividends paid (138 ) (129 ) Other (1 ) (9 ) Net cash provided by (used in) financing activities 248 (332 ) Net change in cash and cash equivalents 52 (92 ) Cash and cash equivalents at January 1 219 345 Cash and cash equivalents at March 31 $ 271 $ 253 Supplemental disclosures of cash flow information Cash (paid) received for: Interest, net of amounts capitalized $ (190 ) $ (189 ) Income taxes, net 294 - Supplemental disclosures of noncash investing and financing activities Common stock dividends declared but not yet paid $ 154 $ 139 Capital expenditures financed through accounts payable 235 242 Noncash common stock issuances 33 6 See accompanying Notes to the Condensed Consolidated Financial Statements. 6 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (in millions) 2009 2008 Operating Revenues Electric $ 2,426 $ 2,514 Natural gas 1,005 1,219 Total operating revenues 3,431 3,733 Operating Expenses Cost of electricity 883 1,027 Cost of natural gas 557 775 Operating and maintenance 1,059 1,036 Depreciation, amortization, and decommissioning 419 402 Total operating expenses 2,918 3,240 Operating Income 513 493 Interest income 9 24 Interest expense (173 ) (180 ) Other income, net 21 19 Income Before Income Taxes 370 356 Income tax provision 131 120 Net Income 239 236 Preferred dividend requirement 3 3 Income Available for Common Shareholders $ 236 $ 233 See accompanying Notes to the Condensed Consolidated Financial Statements. 7 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions) March 31, 2009 December 31, 2008 ASSETS Current Assets Cash and cash equivalents $ 54 $ 52 Restricted cash 1,284 1,290 Accounts receivable: Customers (net of allowance for doubtful accounts of $87 million in 2009 and $76 million in 2008) 1,490 1,751 Accrued unbilled revenue 645 685 Related parties 5 2 Regulatory balancing accounts 1,372 1,197 Inventories: Gas stored underground and fuel oil 62 232 Materials and supplies 195 191 Income taxes receivable 21 25 Prepaid expenses and other 823 705 Total current assets 5,951 6,130 Property, Plant, and Equipment Electric 28,730 27,638 Gas 10,241 10,155 Construction work in progress 1,644 2,023 Total property, plant, and equipment 40,615 39,816 Accumulated depreciation (13,693 ) (13,557 ) Net property, plant, and equipment 26,922 26,259 Other Noncurrent Assets Regulatory assets 6,087 5,996 Nuclear decommissioning funds 1,634 1,718 Related parties receivable 26 27 Other 423 407 Total other noncurrent assets 8,170 8,148 TOTAL ASSETS $ 41,043 $ 40,537 See accompanying Notes to the Condensed Consolidated Financial Statements. 8 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At (in millions, except share amounts) March 31, 2009 December 31, 2008 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Short-term borrowings $ 385 $ 287 Long-term debt, classified as current - 600 Energy recovery bonds, classified as current 374 370 Accounts payable: Trade creditors 839 1,096 Disputed claims and customer refunds 1,552 1,580 Related parties 19 25 Regulatory balancing accounts 727 730 Other 405 325 Interest payable 771 802 Income tax payable 144 53 Deferred income taxes 396 257 Other 1,169 1,371 Total current liabilities 6,781 7,496 Noncurrent Liabilities Long-term debt 9,585 9,041 Energy recovery bonds 1,120 1,213 Regulatory liabilities 3,770 3,657 Pension and other postretirement benefits 2,084 2,040 Asset retirement obligations 1,530 1,684 Income taxes payable 12 12 Deferred income taxes 3,546 3,449 Deferred tax credits 92 94 Other 2,119 2,064 Total noncurrent liabilities 23,858 23,254 Commitments and Contingencies Shareholders’ Equity Preferred stock without mandatory redemption provisions: Nonredeemable, 5.00% to 6.00%, outstanding 5,784,825 shares 145 145 Redeemable, 4.36% to 5.00%, outstanding 4,534,958 shares 113 113 Common stock, $5 par value, authorized 800,000,000 shares, issued 264,374,809 shares in 2009 and 2008 1,322 1,322 Additional paid-in capital 2,861 2,331 Reinvested earnings 6,172 6,092 Accumulated other comprehensive loss (209 ) (216 ) Total shareholders’ equity 10,404 9,787 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 41,043 $ 40,537 See accompanying Notes to the Condensed Consolidated Financial Statements. 9 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (in millions) 2009 2008 Cash Flows from Operating Activities Net income $ 239 $ 236 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning 456 437 Allowance for equity funds used during construction (25 ) (20 ) Deferred income taxes and tax credits, net 234 160 Other changes in noncurrent assets and liabilities (48 ) 106 Effect of changes in operating assets and liabilities: Accounts receivable 298 88 Inventories 166 107 Accounts payable (107 ) 149 Income taxes receivable/payable 95 (20 ) Regulatory balancing accounts, net (180 ) (356 ) Other current assets 34 104 Other current liabilities (386 ) 65 Other 1 (2 ) Net cash provided by operating activities 777 1,054 Cash Flows from Investing Activities Capital expenditures (1,079 ) (853 ) Proceeds from sale of assets 2 6 Decrease in restricted cash 11 2 Proceeds from nuclear decommissioning trust sales 387 164 Purchases of nuclear decommissioning trust investments (412 ) (117 ) Net cash used in investing activities (1,091 ) (798 ) Cash Flows from Financing Activities Net repayments under revolving credit facility - (250 ) Net issuance (repayments) of commercial paper, net of discount of $2 million in 2009 and $1 million in 2008 96 (198 ) Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $12 million in 2009 and $2 million in 2008 538 598 Long-term debt matured or repurchased (600 ) (300 ) Energy recovery bonds matured (89 ) (83 ) Preferred stock dividends paid (3 ) (3 ) Common stock dividends paid (156 ) (142 ) Equity contribution 528 50 Other 2 (7 ) Net cash provided by (used in) financing activities 316 (335 ) Net change in cash and cash equivalents 2 (79 ) Cash and cash equivalents at January 1 52 141 Cash and cash equivalents at March 31 $ 54 $ 62 Supplemental disclosures of cash flow information Cash (paid) received for: Interest, net of amounts capitalized $ (190 ) $ (189 ) Income taxes, net 163 - Supplemental disclosures of noncash investing and financing activities Capital expenditures financed through accounts payable $ 235 $ 242 See accompanying Notes to the Condensed Consolidated Financial Statements. 10 NOTE 1: ORGANIZATION AND BASIS OF PRESENTATION PG&E Corporation is a holding company whose primary purpose is to hold interests in energy-based businesses.PG&E Corporation conducts its business principally through Pacific Gas and Electric Company (“Utility”), a public utility operating in northern and central California.The Utility engages in the businesses of electricity and natural gas distribution; electricity generation, procurement, and transmission; and natural gas procurement, transportation, and storage.The Utility is primarily regulated by the California Public Utilities Commission (“CPUC”) and the Federal Energy Regulatory Commission (“FERC”). This Quarterly Report on Form 10-Q is a combined report of PG&E Corporation and the Utility.Therefore, the Notes to the Condensed Consolidated Financial Statements apply to both PG&E Corporation and the Utility.PG&E Corporation’s Condensed Consolidated Financial Statements include the accounts of PG&E Corporation, the Utility, and other wholly owned and controlled subsidiaries.The Utility’s Condensed Consolidated Financial Statements include the accounts of the Utility and its wholly owned and controlled subsidiaries as well as the accounts of variable interest entities for which the Utility absorbs a majority of the risk of loss or gain.All intercompany transactions have been eliminated from the Condensed Consolidated Financial Statements. The accompanying Condensed Consolidated Financial Statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and therefore do not contain all of the information and footnotes required by GAAP and the SEC for annual financial statements.PG&E Corporation’s and the Utility’s Condensed Consolidated Financial Statements reflect all adjustments that management believes are necessary for the fair presentation of their financial condition and results of operations for the periods presented.The information at December 31, 2008 in both PG&E Corporation’s and the Utility’s Condensed Consolidated Balance Sheets included in this quarterly report was derived from the audited Consolidated Balance Sheets incorporated by reference into their combined Annual Report on Form 10-K for the year ended December 31, 2008.PG&E Corporation’s and the Utility’s combined Annual Report on Form 10-K for the year ended December 31, 2008, together with the information incorporated by reference into such report, is referred to in this Quarterly Report on Form 10-Q as the “2008 Annual Report.” Except for the new and significant accounting policies described in Note 2 below, the accounting policies used by PG&E Corporation and the Utility are discussed in Notes 1 and 2 of the Notes to the Consolidated Financial Statements in the 2008 Annual Report. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions based on a wide range of factors, including future regulatory decisions and economic conditions that are difficult to predict.Some of the more critical estimates and assumptions, discussed further below in these notes, relate to the Utility’s regulatory assets and liabilities, environmental remediation liability, asset retirement obligations (“ARO”), income tax-related assets and liabilities, pension plan and other postretirement plan obligations, and accruals for legal matters.Management believes that its estimates and assumptions reflected in the Condensed Consolidated Financial Statements are appropriate and reasonable.A change in management’s estimates or assumptions could result in an adjustment that would have a material impact on PG&E Corporation’s and the Utility’s financial condition and results of operations during the period in which such change occurred. This quarterly report should be read in conjunction with PG&E Corporation’s and the Utility’s audited Consolidated Financial Statements and Notes to the Consolidated Financial Statements in the 2008 Annual Report. NOTE 2: NEW AND SIGNIFICANT ACCOUNTING POLICIES Disclosures about Derivative Instruments and Hedging Activities — an amendment of FASB Statement No. 133 In March 2008, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 161, “Disclosures about Derivative Instruments and Hedging Activities — an amendment of FASB Statement No. 133” (“SFAS No. 161”).SFAS No. 161 amends and expands the disclosure requirements of SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS No. 133”).SFAS No. 161 requires an entity to provide qualitative disclosures about its objectives and strategies for using derivative instruments and quantitative disclosures that detail the fair value amounts of, and gains and losses on, derivative instruments.SFAS No. 161 also requires disclosures about credit-risk-related contingent features of derivative instruments.SFAS No. 161 is effective prospectively for fiscal years beginning after November 15, 2008.(See Note 7 of the Notes to the Condensed Consolidated Financial Statements.) 11 Noncontrolling Interests in Consolidated Financial Statements — an amendment of ARB No.51 On January1, 2009, PG&E Corporation and the Utility adopted SFAS
